                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 ANTHONY TYRONE CAMPBELL, SR.,                     1:14-cv-00918 LJO BAM (PC)

                        Plaintiff,                 ORDER & WRIT OF HABEAS CORPUS
                                                   AD TESTIFICANDUM TO TRANSPORT
 v.                                                ANTHONY TYRONE CAMPBELL, SR.,
                                                   CD # K-56852, PLAINTIFF’S WITNESS
 P. DICKEY,
                        Defendant.                 DATE: December 12, 2018
                                                   TIME: 11:00 a.m.


        ANTHONY TYRONE CAMPBELL, SR., inmate, CDC #K-56852, a necessary and
material witness for the Plaintiff in proceedings in this case on December 12, 2018, is confined at
California State Prison, Solano, P.O. Box 4000, Vacaville, CA 95696-4000, in the custody of the
Warden/Sheriff. In order to secure this inmate's attendance, it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate, along with any
necessary property, before the Honorable Stanley A. Boone, in Courtroom #9, 6th Floor, United
States Courthouse, 2500 Tulare Street, Fresno, California on December 12, 2018, at 11:00 a.m.

         ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary property,
to testify in United States District Court at the time and place above, and from day to day until
completion of court proceedings or as ordered by the court; and thereafter to return the inmate to
the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden OR Sheriff of California State Prison, Solano

        WE COMMAND you to produce the inmate named above, along with any necessary legal
property, to testify before the United States District Court at the time and place above, and from
day to day until completion of the proceedings, or as ordered by the court; and thereafter to return
the inmate to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated:    November 16, 2018                  /s/ Barbara A. McAuliffe
                                       UNITED STATES MAGISTRATE JUDGE
